Citation Nr: 1627035	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fracture to the right tibia and fibula.

2.  Entitlement to a total disability evaluation based on unemployability (TDIU) due to the service connected fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), Atlanta, Georgia.  

The Veteran requested a hearing before a member of the Board.  However, he filed a written correspondence on October 2014 withdrawing his request for a hearing.  

The Board further notes that the Veteran has indicated that he is unable to work due to his service-connected residuals of a fracture of the tibia and fibular of the right leg.  The RO issued a rating decision in a July 2015 that denied the Veteran's claim for entitlement to a TDIU based upon service connected disabilities to include the residuals of a fracture of the tibia and fibula of the right leg.  The Veteran did not appeal that decision.  Regardless, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  As such, the Board will address that question as part of the case on appeal.





	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, the residuals of the Veteran's right tibia and fibula fracture has not resulted in instability, limitation of flexion or extension, or moderate knee disability.

2.  The Veteran does not meet the schedular criteria for TDIU and is not precluded from participating in substantially gainful employment due to his service-connected residuals of a fracture to the tibia and fibula of the right leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the right tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See VA correspondence dated July 2010, May 2011, December 2012, and May 2015.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist requirements have also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that include the appropriate findings for accurately rating the knee/leg disorder.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran asserts that his service-connected residuals of a fracture of the tibia and fibular of the right leg is more disabling than compensated by the 10 percent disability rating assigned.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §§ 4.40, 4.45 (2015).  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran suffered a fracture of the right leg in service.  An X-rays taken in July 1972 showed a healed fracture of the mid-third tibia and fibula.  Throughout the period on appeal, the Veteran's residuals of a fracture of right tibia and fibula has been rated as 10 percent disabling under Diagnostic Code 5262.

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014)


The Veteran asserts that the residuals from his service connected fracture of the tibia and fibula results in pain and fatigue.  He reports that the residuals also have caused him to cut back to two days per week working at a grocery store.  

On VA examination in August 2010, the Veteran reported pain in the right calf that travels to his feet, knee, and hip.  He described the pain as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping.  The Veteran also described cramps while sitting, driving, walking, and climbing stairs.  Physical examination showed that the Veteran walked with a normal gait and that his feet did not show any signs of abnormal weight bearing or breakdown.  Assistive devices were not required for ambulation.  The examiner noted that examination of the right tibia and fibula revealed normal findings.  The right knee showed no signs of edema, instability, abnormal movements, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner noted that the right knee showed no indications of locking pain, genu recurvatum, or crepitus.  No ankylosis was noted.  Range of motion testing showed normal indications with no objective evidence of painful motion.  Repetitive use testing showed no impairment of the joint function limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Right knee stability testing was noted as normal.  Examination of the right ankle was normal and range of motion was noted as within normal limits with no indication of painful motion or instability.  The examiner noted that the Veteran's subjective symptoms were pain and limited ability to stand.  Objective factors were noted as normal for an acute fracture.  The examiner reported that the residuals of the fracture were a mild deformity with malalignment of healing.  However, deformity was not appreciated on gross examination and the effect to the Veteran's occupation and daily activity were noted as "none."

A February 2012 VA treatment record noted that the Veteran had right sided leg pain and an absent right ankle reflex secondary to S1 radiculopathy.  Medical personnel reported that the Veteran had a broad base posterior disc protrusion causing bilateral recess stenosis that may contact the descending S1 nerve roots.  It was noted that the Veteran right leg pain maybe due to his back condition.  

A December 2012 private treatment record shows that the Veteran was diagnosed with chondromalacia and arthritic changes of the right knee.  A medial meniscus tear of the right knee was also diagnosed.   

A December 2012 VA examination report shows that the Veteran reported flare ups of the residual fracture of the right tibia and fibula described as sharp pain when walking.  Range of motion testing showed no limitations or objective painful motion.  Repetitive use testing showed no loss of range of motion or functional impairment of the right knee or lower leg.  Pain on palpitation was also not noted.  Right knee stability testing showed normal results.  The examiner noted that the Veteran did not have a meniscal condition.  The examiner did note that the Veteran used a cane for support.  The examiner reported that the Veteran's right lower leg condition caused pain with difficulty with prolonged standing or walking.  The examiner also noted that there was tenderness of the right lower leg at the tibia and fibula with deep palpation.  

A February 2014 private treatment record noted that the Veteran was diagnosed with degenerative joint disease of the right knee.  

A June 2015 private treatment note shows that the Veteran had right leg pain, right knee osteoarthritis, and lower back spondylosis that caused pain in the back which traveled down into his right hip and leg.  

A July 2015 VA examination report shows that the Veteran was diagnosed with a residual fracture of the right tibia and fibula.  The Veteran reported that he had difficulty standing and pain when walking and climbing stairs with a sharp pain in the calf area.  He reported having to take breaks when walking to relieve the pressure.  The Veteran reported flare ups that caused sharp pain and numbness that hindered his ability to do regular activities.  Range of motion testing showed normal results with pain noted on flexion and extension.  No evidence of pain with weight bearing was noted.  Repetitive use testing showed no loss of additional range of motion.  Pain, weakness, fatigability, and incoordination did not significantly limit the functional ability of the right leg.  The examiner reported that during a flare up, pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability even though the examination was not conducted during a flare up.  No other impairments of the right leg were noted.  

After careful review of the record the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's residuals of a fracture of the right tibia and fibula.  Moderate or ankle knee disability have not been shown, which is the criteria for the next higher rating of 20 percent.  Numerous VA examiners have reported that the Veteran has no reduced range of motion of the ankle or the knee.  While some painful motion has been reported, pain was not significant enough to limit the Veteran motion concerning his ankle or his knee even with repetitive use testing.  VA examiner's also reported that pain, weakness, fatigability, and incoordination did not limit the functional impairment of the right leg, even considering functional capacity during a flare up.  Additionally, the Veteran's has not been assessed with instability of the right knee or ankle, and evidence of abnormal weight bearing has not been shown.  The Board finds that collectively, the objective findings by VA examiners in August 2010, December 2012, and July 2015 all show that the Veteran does not have a moderate impairment affecting his right knee or ankle, and that flare ups do not limit his functioning enough to meet the criteria for the next highest rating.  The Board finds that this is evidence that weighs against the Veteran's claim.

There is evidence showing that the residuals of the fracture has resulted in impairment of the knee.  Consideration has therefore been given to whether a higher (20 percent) rating may be assigned for limitation of motion of the knee.  See Diagnostic Code 5260 and 5261.  However, as the Veteran was consistently shown to have a normal range of motion of the knee, even when considering his complaints of pain and functional loss, there is no basis for assigning a higher rating under those codes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is similarly no evidence that the Veteran experiences instability of the knee.  Such precludes the assignment of a higher rating under Diagnostic Code 5257 as well.

The Board acknowledges that the Veteran is competent to report symptoms of his right leg symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, (1991).  Additionally, while the Veteran has reported symptoms of pain and fatigue that have cause him to cut back to working two days per week.  The objective evidence of record outweighs his assertions.  Specifically, medical professionals have determined that he has no reduced range of motion of the right knee or ankle, no joint instability of the right knee or ankle, and no functional impairment of the right leg even when considering flare ups.  

Therefore, the Board finds that a rating in excess of 10 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms such as pain and fatigability, related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  Additionally, no relevant symptoms have been excluded in the Board's analysis.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

Before the Board is the Veteran's claim for a rating in excess of 10 percent for residuals of a fracture of the tibia and fibula of the right leg.  The Veteran has reported that pain from his service connected disability has forced him to cut back to two days per week working at a grocery store.  The Veteran's disability rating is 10 percent for the residual fracture.  Accordingly, the Veteran's service-connected residuals of the tibia and fibula of the right leg do not meet the schedular percentage requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  
As he does not meet the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extra-schedular TDIU evaluation under 38 C.F.R. § 4.16(b).

The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU extra-schedular rating merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96.  With that said, the Board itself cannot assign an extra-schedular rating in the first instance.  The Board must consider whether to refer a case to the Director of Compensation and Pension (C&P) Service for an extra-schedular evaluation.

The Veteran has undergone multiple VA examinations, which are discussed at length above.  All the VA examiners of record have determined that any impairment is at the most mild and objective testing found no limited range of motion, instability, fatigability, or incoordination even when considering the Veteran's reports of flare ups.  The Board considers the findings by the VA examiners as probative and persuasive to show that the Veteran's residual fracture of the tibia and fibula of the right leg as not to cause unemployability.

The Board agrees with the conclusions set forth by the VA examiners, who each conducted extensive evaluation of the Veteran's service-connected residual fracture and specifically addressed the Veteran's reported symptoms but each nevertheless did not report that the condition prevented employment.  The VA examination reports provide competent and probative evidence that the Veteran is not unemployable due to the service-connected disability.

The Board does not doubt that the Veteran's service-connected residual fracture-cause him occupational impairment, as evidenced by his 10 percent disability rating for the residual fracture.  However, as noted by the each of the VA examiners, the disability does not have a significant impact on his ability to function or work.  Thus, the Board does not find that the Veteran is unemployable.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.   38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to a rating in excess of 10 percent for residuals of a fracture to the right tibia and fibula is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


